Citation Nr: 0819675	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1968, and from January 1976 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension, which 
he contends is secondary to his service-connected diabetes 
mellitus.  In November 2005, a VA examiner reviewed the 
claims file and concluded that the veteran's service-
connected diabetes mellitus did not cause his hypertension.  
The examiner did not, however, render an opinion as to 
whether the veteran's diabetes had aggravated his 
hypertension.  

The outpatient clinical records show that over time, the 
veteran's diabetes mellitus has been noted to be less and 
less controlled.  See, e.g., progress notes dated in November 
2004 and August 2006.  Also, the veteran's hypertension 
medication appears to have been adjusted over the years of 
his treatment, though the reason for such change is unknown.  
C.f., April 2001 and June 2006 medication lists.  In June 
2006, there is a note after the veteran's diagnosis that 
states, "BP likely related to DM."  However, there is no 
further explanation.  Based on this evidence, the 
relationship between the veteran's two disabilities is 
unclear; further medical opinion on the issue is required.

On a procedural note, during the course of this appeal, the 
regulation pertinent to secondary service connection claims 
changed.  Prior to October 10, 2006, the relevant regulation 
stated that a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. 
§ 3.310(a) (2005).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(holding that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

Effective October 10, 2006, a new paragraph concerning 
aggravation was added to 38 C.F.R. § 3.310, which states in 
part that, "VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation."  
38 C.F.R. § 3.310(b) (effective October 10, 2006) (emphasis 
added).  The veteran has not been notified of this change to 
38 C.F.R. § 3.310.  Furthermore, the agency of original 
jurisdiction has not considered this amended regulation in 
the adjudication of the veteran's secondary service 
connection claim.  Such consideration must be given now.

As a final matter, it appears from the record that the 
veteran receives regular VA treatment through the VAMC in 
Miami, Florida and its associated outpatient clinics.  Of 
record is one clinical record in 1998, followed by additional 
treatment records in 2001.  These later records make 
reference to a November 2000 diagnosis of hypertension.  
Thus, it appears that the record is not complete, given the 
lack of records between 1998 and 2001.  While the claim is on 
remand for the reasons above, it is appropriate to obtain any 
outstanding treatment records. 



Although the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records from 
September 1998 to April 2001, and from October 
2006 forward.

2.  Forward the veteran's claims folder to the 
examiner who conducted the November 2005 VA 
hypertension examination (or a suitable 
substitute if this individual is unavailable) 
for an addendum.  The examiner is requested to 
review the claims folder in order to render an 
opinion as to whether it is at least as likely 
as not (probability of fifty percent or more) 
that the veteran's hypertension has increased 
in severity due to his service-connected 
diabetes mellitus.  In making this 
determination, the baseline level of severity 
of the nonservice-connected hypertension must 
be established by medical evidence created 
before the onset of any aggravation found.  A 
rationale for any opinion offered is requested.  
Specific attention is invited to the tabbed 
clinical records in the file, documenting 
medication lists in April 2001 and June 2006; 
the June 2006 statement that "BP likely 
related to DM;" and the October 2006 diabetes 
mellitus examination showing a worsening level 
of control.

3.  Thereafter, readjudicate the veteran's 
secondary service connection claim, to include 
consideration of the amended 38 C.F.R. § 3.310 
(2007).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

